Opinion by
Johnson, J.
In accordance with stipulation of counsel that the merchandise consists of figures similar in all material respects to those passed upon in Wm. S. Pitcairn Corp. v. United States (39 C.C.P.A. 15, C.A.D. 458), the merchandise was held dutiable as follows: (1) The items covered by protest Nos. 243058-K and 227728-K at 20 percent under said paragraph 1547(a), by virtue of T.D. 52788, which suspended the application of reduced rates of duty to imports from Communist-dominated countries; and (2) all other items at 10 percent under said paragraph, as modified by the Annecy Protocol to the General Agreement on Tariffs and Trade (T.D. 52373), supplemented by Presidential proclamation (T.D. 52476).